DETAILED ACTION
Election/Restrictions

Claim 57 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11-19-20.
Applicant's election with traverse of Restriction Requirement in the reply filed on 11-19-20 is acknowledged.  The traversal is on the ground(s) that the inventions are independent and distinct from each other.  This is not found persuasive because the device could be used to heat liquids other than an aerosol such as water, not made into an aerosol. The method of Group II is drawn to an aerosol or smoking/vaping device, and the search is separate from the liquid heater of Group I. 
The requirement is still deemed proper and is therefore made FINAL.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim s 41-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collett et al 2014/006054 in view of either of Greim et al 8,558,147 or DePiano et al 9,220,302, further in view of Ishinaga et Al 6,505,907.
              As per the above claims Collett et al teach a microfluidic vaporizer having a substrate-figure 2 and paragraph 0047, a vaporizer 50-figure 2, a reservoir 205 in figure 2, a heater or vaporizer 50, a capillary channel 300 in figure 2 for movement of the fluid to the heater-see also claims 27 and 43 and plural reservoirs and use of a micro-controller-see paragraph 0050. Also disclosed is a shell 10 in figure 2, and paragraphs 0073, 0104-01908 teach plural reservoirs for multiple fluids, A liquid aerosol reservoir in paragraph 0116, an aerosol former 810-figure 8 and capillary channels 850- figure 8. One or more electrical connections 530 in figure 8, connect the electrical components. 

                    Collet et al as disclosed teaches the claimed heating controller but does not specifically define multiple heating elements for the smoking device. Figure 26 in DePiano et al and the abstract of Greim et al define smoking devices having multiple heaters and in view of these teachings it would have been obvious to one of ordinary skill in the art to modify the Collett et al system to use multiple heating 
                Collett et al in view of Greim et al and DePiano et al disclose the subject matter of claim 41 including multiple heater devices, but claim 41 sets forth , “the heaters form a plurality of substantially linear channels to receive liquid from the reservoir”, and these channels pas liquid there through.
               Though the layered heating film in Collett et al have the liquid flowing through, the patent to Ishinaga et al disclose this structure as conventional. See background of invention in paragraph 5, figures 17 and 18 and passages 111 on the heating element 101, 115, with heater 605, column 18-line 59. This allows the fluid (ink in this disclosure) to flow through mini-channels to heat the fluid from the ink reservoir, considered the same field of endeavor. In view of this disclosures evidence,  is obvious that it is conventional and beneficial to heat the liquid in Collett et al as modified, with linear channel on the heating elements that uniformly heat the aerosol fluid as the benefit. 
              Relative to claims 42 and 43 use of insulator layers are set forth in figures 5 and 8 in Collette t al. 
             Relative to claim 44 Greim et al discloses in column 5-lines 18-41 define use of silicon materials in the electrically conductive layer for heating. 
            Relative to claim 45, 46  Collett et al disclose a cover, shell, see paragraph 0116 disclosing a cover and egress openings as claimed. 
           Relative to claim 47 the reference to Collett et al heaters and Ishinaga et al disclose pump 57 to transport the liquids, see paragraphs 0115-0116. 
         Relative to claims 49 use of flavored volatile substances are set forth in both Greim et al and DePiano et al. Relative to claims 50-51 use of aerosol formers are set forth in the above rejection, see Collett et al, and DePiano et al-column 10, lines 21-34. 

           Relative to claim 52 use of multiple electrical connections are set forth in Collett et al as modified with connections to the multiple heating tracks, and relative to claim 53 use of capillary channels is set forth in Collett et al, see paragraph 0122. 
            Relative to claims 54-56 note the hinged shell parts in the cover/shell in Collett et al, convention structure in e-smoking devices and use of a controller and input command structure is also set forth, see all of Collett et al, Greim et al and DePiano et al. 



              
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp








/MARK H PASCHALL/               Primary Examiner, Art Unit 3761